IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: C.M., A MINOR                      : No. 483 WAL 2018
                                          :
                                          :
PETITION OF: K.M., NATURAL MOTHER         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.